Citation Nr: 1825086	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-32 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a right shoulder disability.

2.  Entitlement to a rating in excess of 20 percent for a left shoulder disability. 

3.  Entitlement to a rating in excess of 30 percent for right carpal tunnel syndrome (CTS). 

4.  Entitlement to a rating in excess of 10 percent for a right ankle disability. 

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to August 17, 2009.


REPRESENTATION

Appellant represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Army from January 1975 to September 1992.  For his meritorious service, the Veteran was awarded (among other decorations) the Army Achievement Medal and the Army Commendation Medal.

These matters are before the Board of Veterans'Appeals (Board) on appeal from June 2009 and December 2009 rating decisions by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the appellant requested a hearing before a Decision Review Officer (DRO) with respect to his perfected appeals.  In an August 2016 letter, the Veteran withdrew his request for a DRO hearing.  


FINDINGS OF FACT

1.  The Veteran's right (major) shoulder motion was not shown to be limited to 25 degrees from the side.

2.  The Veteran's left (minor) shoulder motion was not shown to be limited to 25 degrees from the side.

3.  The Veteran's right CTS is not shown to have been manifested by severe incomplete paralysis of the median nerve.

4.  The Veteran's right ankle disability is not shown to have been manifested by marked limitation of motion.

5.  Prior to August 17, 2009, the Veteran's service-connected disabilities (a right shoulder disability rated 30 percent; left shoulder disability rated 20 percent; right ankle sprain rated 10 percent; and right CTS rated 0 percent) were rated 50 percent, combined, and were not shown to have been of such nature and severity as to preclude his participation in regular substantially gainful employment consistent with his education and experience.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for a right shoulder disability is not warranted. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (Code) 5201 (2017).

2.  A rating in excess of 20 percent for a left shoulder disability is not warranted. 
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Code 5201 (2017).

3.  A rating in excess of 30 percent for right CTS is not warranted.  38 U.S.C.
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Code 8515 (2017).

4.  A rating in excess of 10 percent for a right ankle disability is not warranted. 
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Code 5271 (2017).

5.  Prior to August 17, 2009, the schedular requirements for a TDIU rating were not met, and a TDIU rating was not warranted.  38 U.S.C. §§ 1155, 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.16(a),(b) (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veteran received the VCAA-compliant generic notice required for the right shoulder, right carpal tunnel, and right ankle claims for increase and the TDIU claim in letters from the RO dated in April 2009 and August 2009.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

As the rating decision on appeal granted service connection for a left shoulder disability and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect.  See Shinseki, 129 S. Ct. at 1696.

The Veteran's Social Security Administration (SSA) and pertinent treatment records have been secured.  VA examinations were conducted in April 2009 (left and right shoulders), September 2009 (right ankle, right CTS), April 2014, (left and right shoulders, right ankle, right CTS), and September 2016 (left and right shoulders, right ankle, right CTS).  He has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.  See generally 
38 C.F.R. § 3.159(c)(4).  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule). 
38 U.S.C. § 38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

When the appeal is from the initial rating assigned with a grant of service connection, (left shoulder disability) the severity of the disability during the entire period from the grant of service connection to the present is to be considered.  "Staged" ratings may be assigned for distinct periods when different levels of impairment are shown.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern (right shoulder, right CTS, and right ankle disabilities).  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the shoulder are evaluated under Codes 5200 to 5203.  Under Code 5200, for ankylosis of scapulohumeral articulation (the scapula and humerus move as one), of the minor upper extremity, a 20 percent rating is warranted for favorable ankylosis, with abduction to 60 degrees and able to reach mouth and head; a 30 percent rating is warranted for intermediate ankylosis (between favorable and unfavorable); and a 40 percent rating is warranted for unfavorable ankylosis, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a. 

Under Code 5201, a 40 percent rating is warranted for limitation of (major extremity) arm motion to 25 degrees from the side.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted. When motion is limited at the shoulder level, a 20 percent evaluation is warranted. 38 C.F.R. § 4.71a.

Codes 5202 and 5203 contain rating criteria regarding other impairment of the humerus (malunion, recurrent dislocation, fibrous union, nonunion, and loss of head) and impairment of the clavicle or scapula (malunion, nonunion, and dislocation), respectively.  38 C.F.R. § 4.71a. 

Normal forward flexion of a shoulder is from 0 to 180 degrees, normal abduction of a shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71; Plate I. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  With any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59. 

CTS is rated under Code 8515.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve, a 50 percent rating is warranted for severe incomplete paralysis of the median nerve, and a 70 percent rating is warranted for complete paralysis of the median nerve. 

As explained under the Schedule of ratings for diseases of the peripheral nerves, "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

A 20 percent rating is warranted for arthritis of the ankle when there is marked limitation of ankle motion.  When limitation of ankle motion is moderate, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Code 5271.

Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017). 

An increased rating may be assigned for up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred during that period.  38 C.F.R. §§ 3.157, 3.400(o)(2).  Consequently, the evaluation period for consideration for the right shoulder disability is from March 17, 2008 (a year prior to the March 17, 2009 date of claim) to the present, and the evaluation period for consideration for right CTS and the right ankle disability is from August 17, 2008 (a year prior to the August 17, 2009 date of claim) to the present. 
On April 2009 VA shoulder examination, the Veteran reported constant aching and sharp pain of 8/10 in his right shoulder.  The pain was brought on by physical activity and relieved by Vicodin.  He reported weakness, lack of endurance, fatigability, and that it was difficult to drive long distances.  On examination of the right shoulder, tenderness was noted, but no stiffness, swelling, heat, redness, giving way, locking, and dislocation was noted.  On examination of the left shoulder, tenderness was noted, but no edema, effusion, weakness, redness, heat, or guarding, was noted.  No subluxation was noted in either shoulder.  Range of motion testing in the right shoulder showed flexion to 60 degrees with pain at 60 degrees, abduction to 70 degrees with pain at 70 degrees, external rotation to 20 degrees with pain at 20 degrees, and internal rotation to 65 degrees with pain at 65 degrees.  Range of motion testing in the left shoulder showed flexion to 60 degrees with pain at 60 degrees, abduction to 65 degrees with pain at 65 degrees, external rotation to 60 degrees with pain at 60 degrees and internal rotation to 60 degrees with pain at 60 degrees.  Right shoulder X-rays showed degenerative arthritic changes.  The examiner opined that the shoulder conditions would have some impact on the Veteran's employment and daily activities because his overhead movement is limited. 

A September 2009 right ankle X-ray right ankle showed no evidence of fracture or other significant bone, joint or soft tissue abnormality.  Calcifications of the soft tissues appeared to be phleboliths.

On September 2009 VA carpal tunnel examination, the Veteran reported tingling and numbness of the fingers of the right thumb, index and middle fingers that occurred 2-3 times a week and lasted 10-15 minutes.  He reports no weakness of the fingers and that the symptoms resolved several minutes after he stopped the activity (holding a phone to his ear, typing for 10-15 minutes, and grasping an object for over one minute).  He reported no surgery, use of medication, or night splints.  The examiner noted that the Veteran's ability to perform daily functions during flare-ups was mildly restricted for hand use.  Range of motion testing showed dorsiflexion to 50 degrees with pain at 50 degrees, palmar flexion to 70 degrees with pain at 70 degrees, radial deviation to 20 degrees with no pain, and ulnar deviation to 40 degrees with no pain.  The examiner noted that joint function was limited by pain, pain had a major functional impact, and was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  Regarding hand dexterity, there was no deformity of the digits or ankylosis of the thumb.  There was no objective evidence of pain or limitation of motion of the fingers, and range of motion testing of the thumb and fingers was within normal limits.  Hand strength was within normal limits.  On neurological examination, motor function was within normal limits.  Sensory function was abnormal.  Some slight loss of light touch sensation of the palmar surface of the thumb, thenar emminence, and proximal index finger was noted.  The upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+. Tinel's sign was present and Phalen's test was positive.  Regarding the right median nerve, the peripheral nerve examination revealed neuralgia; there was sensory dysfunction demonstrated by decreased light touch.  There was no motor dysfunction. 

On September 2009 VA ankle examination, the Veteran reported that his right ankle felt weak and that it rolled easily on uneven ground and when he walked down stairs or hills.  He reported weakness, swelling, giving way, and pain with prolonged walking and standing.  He reported once a month flare-ups that lasted two days with pain of 6/10.  He reported that he was not receiving treatment for his ankle.  The diagnosis was recurrent right ankle sprain.  On examination, marked lateral tenderness, moderate medial tenderness, and guarding of any movement were noted.  No edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, subluxation, or ankylosis was noted.  Range of motion testing showed right dorsiflexion to 10 degrees with pain at 10 degrees and plantar flexion to 30 degrees with pain at 30 degrees.  Joint function was limited by pain and weakness 4/5, and was not additionally limited by fatigue, lack of endurance and incoordination after repetitive use. 

A July 2009 VA treatment record notes that the Veteran received a left shoulder lidocaine injection.  The previous injection lasted 7 months. 

A March 2011 VA treatment record notes that the Veteran reported pain of 7-9/10 in his right shoulder and right ankle.  Range of motion testing showed right shoulder flexion to approximately 30 degrees. 
A December 2012 VA treatment record notes that the Veteran reported left shoulder pain.  Range of motion testing showed flexion to 70 degrees, abduction to 50 degrees, external rotation to 25 degrees, and internal rotation to mid-buttock. 
He reported ongoing chronic left shoulder pain.  He received an injection that provided some relief, but achy pain was still present. 

A January 2013 VA treatment record notes that left shoulder range of motion testing showed flexion to 100 degrees, abduction to 110 degrees, external rotation to 25 degrees, and internal rotation to the L5 vertebra. 

February 2013 VA treatment records note left shoulder range of motion testing that showed flexion increase from 110 to 150 degrees, abduction increase from 130 to 160 degrees, external rotation to 30 degrees and internal rotation to the T11 vertebra. 

An April 2014 shoulder Disability Benefits Questionnaire (DBQ) notes that the Veteran reported right shoulder pain with any type of movement that limited his physical activities, and left shoulder pain to a lesser degree.  He took Vicodin for pain.  Range of motion testing showed right shoulder flexion to 45 degrees with pain at 45 degrees, abduction to 45 degrees with pain at 45 degrees, external rotation to 45 degrees with pain at 45 degrees, and internal rotation to 70 degrees with pain at 70 degrees.  Range of motion testing showed left shoulder flexion to 90 degrees with pain at 90 degrees, abduction to 90 degrees with pain at 90 degrees, external rotation  to 90 degrees with pain at 90 degrees, and internal rotation to 90 degrees with pain at 90 degrees.  Weakness and pain on movement were noted after repetitive use.  There was pain on palpation of each shoulder, but no guarding was noted.  Abduction muscle strength was 4/5 in the right shoulder and 5/5 in the left. Shoulder forward flexion strength was 4/5in the right shoulder and 5/5 in the left. No ankylosis was noted in either shoulder.  Hawkins impingement, empty can, and external rotation/infraspinatus testing was positive on the right shoulder and negative on the left.  Lift-off subscapularis testing was unable to be performed on the right shoulder and was negative on the left.  No subluxation of the glenohumeral joint was found in either shoulder.  No acromioclavicular (AC) joint condition was found in either shoulder.  Cross body adduction was negative in each shoulder.  
X-rays showed right shoulder degenerative arthritis.  The examiner opined that the Veteran should avoid occupational activities such as overhead work, heavy lifting, and operating machinery. 

An April 2014 ankle DBQ notes that the Veteran reported occasional ankle swelling.  He reported pain with prolonged weight bearing, and that his ankle did not require treatment.  Range of motion testing was not completed because the ankle was wrapped in compression stockings from an unrelated medical procedure. 
X-rays showed no evidence of acute fracture, destructive lesion, or osteomyelitis.

An April 2014 CTS DBQ notes that the Veteran reported occasional pain and numbness with overuse of the wrist (such as typing).  On examination, upper right extremity moderate intermittent pain and moderate paresthesias were noted.  No numbness or muscle atrophy was noted.  Wrist and elbow muscle strength was normal.  Sensory examination showed normal upper extremities.  Phalen's sign was negative, and Tinel's sign was positive.  EMG studies not performed.  The examiner opined that the impact of the CTS on the Veteran's ability to work was that he should avoid occupational activities such as operating machinery and lifting/carrying.  He is able to type but should be allowed to take breaks as needed.

A July 2014 CTS DBQ addendum notes that the right median nerve was moderately affected. 

A February 2016 VA treatment record notes that the Veteran requested injections for both shoulders since it had been a year since his last injections.  He reported that he took Tylenol and narcotics for pain.  Range of motion testing showed right shoulder abduction to 90 degrees with some guarding and discomfort, and left shoulder abduction to 140 degrees.  No redness or joint swelling was noted but there was positive tenderness over the supraspinatus bilateral in the glenohumeral area of each shoulder.  External rotation was to 30 degrees on the right shoulder and about 50 degrees on the left due to pain. 

A September 2016 shoulder DBQ notes that the Veteran reported that he had difficulty using his right shoulder and that his left shoulder had worsened.  He reported that he had difficulty raising and holding up his right arm.  He took Cortisone and Oxycodone during flare-ups.  The diagnoses were left shoulder impingement syndrome and right shoulder DJD.  Right shoulder range of motion testing showed flexion to 60 degrees with pain at 60 degrees, abduction to 50 degrees with pain at 50 degrees, external rotation to 30 degrees with pain at 30 degrees, and internal rotation to 60 degrees with pain at 60 degrees.  Left shoulder range of motion testing showed flexion to 110 degrees with pain at 110 degrees, abduction to 90 degrees with pain at 90 degrees, external rotation to 60 degrees with pain at 60 degrees, and internal rotation to 60 degrees with pain at 60 degrees. There was tenderness on palpation to both shoulders, but no crepitus or pain with weight bearing was noted.  There was no additional loss of function in either shoulder with repetitive use.  Muscle strength was normal in both shoulders, and no muscle atrophy or ankylosis was noted.  Both shoulders were positive for Hawkin's impingement and empty can tests and negative for the external rotation/infraspinatus test.  The lift-off subscapularis test was unable to be performed on either shoulder.  No shoulder instability was noted.  The examiner opined that the Veteran's shoulder disabilities impacted his ability to work because he is unable to use both arms for lifting, carrying, or reaching overhead. 

A September 2016 ankle DBQ notes that the Veteran reported decreased ankle flexibility and pain and that he could not walk or stand for a prolonged period of time.  The diagnosis was right ankle DJD.  On examination, range of motion testing showed dorsiflexion to 15 degrees with pain at 15 degrees and plantar flexion to 35 degrees with pain at 35 degrees.  Mild ankle tenderness was noted, and muscle strength was normal.  No crepitus, pain with weight-bearing, muscle atrophy, ankylosis or instability was noted.  There was functional loss shown on repetitive use testing.  X-rays showed degenerative arthritis, an old healed fracture of the lateral malleolus, some osteoarthritic change at the posterior aspect of the tibiotalar joint space, posterior plantar calcaneal spur formation, and atherosclerotic change of plantar arteries in the right foot.  The examiner noted that the Veteran's ankle disorder had some functional impact because he was unable to walk or stand for an extended period of time. 

A September 2016 peripheral nerves DBQ, notes that the Veteran reported that he experienced numbness and worsened grip in his right hand.  On examination, no constant or intermittent pain was noted in the right upper extremity.  Moderate paresthesias and severe numbness were noted.  Muscle strength was normal except for a showing of 4/5 on grip and pinch testing.  No muscle atrophy was noted, reflexes were normal, and the sensory examination of the hand and fingers noted decreased sensation.  Phalen's sign and Tinel's sign were positive.  The right median nerve showed incomplete paralysis with moderate severity.  The examiner opined that the right CTS affected the Veteran's ability to work because he had difficulty with prolonged typing, writing, and gripping or grasping a tool. 

Right and Left shoulders

Initially, it is noted that the Veteran's right and left shoulder disabilities do not manifest any impairment of the humerus, clavicle or scapula.  In addition, the Veteran's shoulder disabilities do not manifest any ankylosis.  As such, Diagnostic Codes 5200, 5202, and 5203 are not for application.  Diagnostic Code 5201 is most appropriate for the evaluation of the Veteran's shoulder disabilities.

VA examinations reveal that the Veteran is right-handed.  Thus, the right shoulder is his major shoulder and his left shoulder is his minor shoulder.  38 C.F.R. § 4.69.

The Veteran's right shoulder disability is currently rated 30 percent under 38 C.F.R. § 4.71a, Code 5201, for limitation of motion of the arm.  After applying the rating criteria to the evidence, the Board finds that a rating in excess of 30 percent is not warranted.  During the entire period on appeal the Veteran's right shoulder disability did not show a range of motion limited to 25 degrees from the Veteran's side.  On an April 2009 VA examination, abduction was to 70 degrees, a February 2016 VA treatment record notes abduction to 90 degrees, and a September 2016 DBQ notes abduction to 50 degrees, all with consideration of pain.  At worse, abduction was to 45 degrees, with consideration of pain, on the April 2014 DBQ.  As such, entitlement to a rating in excess of 30 percent disabling for a right shoulder disability is not warranted. 
The Veteran's left shoulder disability is currently rated 20 percent under 38 C.F.R. § 4.71a, Code 5201, for limitation of motion of the arm.  After applying the rating criteria to the evidence, the Board finds that a rating in excess of 20 percent is not warranted.  During the entire period on appeal the Veteran's left shoulder disability does not manifest a range of motion limited to 25 degrees from the Veteran's side.  On April 2009 VA examination, abduction was to 65 degrees, a January 2013 VA treatment record notes abduction to 110 degrees, a February 2013 VA treatment record notes abduction to 160 degrees, an April 2014 DBQ notes abduction to 90 degrees, and a September 2016 DBQ notes abduction to 90 degrees, all with consideration of pain.  At worse, abduction was to 50 degrees, with consideration of pain, as noted in a December 2012 VA treatment record. As such, entitlement to a rating in excess of 20 percent disabling for a left shoulder disability is not warranted.

Right CTS

The Veteran's service-connected right CTS is currently rated 30 percent under 
38 C.F.R. § 4.124a, Code 8515, for disability of the median nerve.  The Veteran is right hand dominant.

The reports of the VA examinations and the treatment records, overall, provide evidence against the Veteran's claim, as they do not show that symptoms of the Veteran's right carpal tunnel syndrome produce impairment greater than moderate incomplete paralysis of the median nerve, so as to warrant a rating in excess of 30 percent.  On September 2009 VA examination, range of motion testing showed painful and restricted motion of the right wrist to 50 degrees of dorsiflexion , and to 70 degrees of palmar flexion.  Ulnar deviation was restricted to 40 degrees.  Neurological examination found some slight loss of touch of the palmar surface of the thumb, thenar eminence, and proximal index finger.  An April 2014 DBQ notes moderate intermittent pain and moderate paresthesias, and a July 2014 DBQ addendum notes that the right median nerve was moderately affected.  A September 2016 DBQ notes moderate paresthesias and severe numbness with normal muscle strength except for a showing of 4/5 on grip and pinch testing.  No muscle atrophy was noted, reflexes were normal, and the sensory examination of the hand and fingers noted decreased sensation.  The right median nerve showed incomplete paralysis with moderate severity. 

The Board notes the statements made on examination by the Veteran in support of this claim.  He reported tingling and numbness of the fingers of the right thumb, index, and middle fingers, occasional pain and numbness with overuse of the wrist, and worsened grip.  The symptoms described do not reflect more than moderate incomplete paralysis of the median nerve, and do not meet the criteria for a higher rating. 

In summary, it is not shown that the Veteran's right CTS has at any time under consideration been manifested by impairment greater than moderate incomplete paralysis of the median nerve.  Consequently, a rating in excess of 30 percent is not warranted.

Right ankle

The Veteran's service-connected right ankle disability is currently rated 10 percent under 38 C.F.R. § 4.71a, Code 5271.

The September 2009 VA examination showed dorsiflexion to 10 degrees with pain at 10 degrees and plantar flexion to 30 degrees with pain at 30 degrees.  A September 2016 DBQ showed dorsiflexion to 15 degrees with pain at 15 degrees and plantar flexion to 35 degrees with pain at 35 degrees.  Mild and moderate ankle tenderness was noted on the examinations.  These findings do not establish that the Veteran's ankle arthritis is more than moderate.  The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the criteria for a rating in excess of 10 percent for right ankle arthritis.  The preponderance of the evidence is against the claim.  Accordingly, the appeal in this matter must be denied.




TDIU 

As noted above, a TDIU rating has been granted from August 17, 2009, and the issue before the Board is whether such rating is warranted prior to that date.  VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Prior to August 17, 2009, the Veteran's service-connected disabilities were: right shoulder disability, rated 30 percent; left shoulder disability, rated 20 percent; right ankle sprain, rated 10 percent; and right CTS, rated 0 percent; the combined rating was 50 percent.  Thus, prior to August 17, 2009 (the date from which a TDIU rating was awarded) the 38 C.F.R. § 4.16(a) schedular criteria for a TDIU rating were not met, and any award of TDIU would have to be on an extrachedular basis.  It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

The process for establishing entitlement to an extrachedular TDIU rating is described in 38 C.F.R. § 4.16(b).  That process requires first an adjudicative determination that the Veteran is rendered unemployable by virtue of service-connected disabilities, and if that determination is affirmative, followed by referral to the Director, Compensation System.

At the outset, it is noteworthy that disability ratings represent, as far as can practicably be determined, the average [emphasis added] impairment in earning capacity resulting from the service-connected disabilities in civil occupations.  See 38 C.F.R. § 4.1.  In other words, occupational impairment with respect to a specific type of employment is not dispositive; and if a Veteran is precluded by service connected disability or disabilities from participating in a specific type of employment in which the Veteran has primary experience, but remains capable of maintaining other regular substantially gainful employment consistent with education and occupational experience, such Veteran is not deemed unemployable. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In his August 2009 application the Veteran reported that he worked full-time as an insurance agent until September 23, 2008, and claimed that his service-connected shoulder and ankle disabilities and non-service connected knee disability prevented him from working.  He reported that he has a high school education, and received an insurance agent license in September 1994.  He had worked as an insurance agent since 1994.  

On April 2009 VA examination, it was noted that the Veteran's shoulder disabilities would likely impede him in overhead movement.  His right ankle disability resulted in some instability when walking on uneven surfaces, and his right CTS impacted his ability to carry out occupational activities involving operation of machinery and lifting/carrying.  Typing was noted to be possible, however, albeit with breaks.  July 2009 documentation reviewed from his Vocational Rehabilitation folder showed that he was denied benefits, in part due to his service-connected disabilities.  A significant degree of impairment was notably associated with his non-service-connected heart condition.  A double bypass operation was stated to have left him with extreme fatigue, pain in his chest and shortness of breath. He also reported difficulties with his ability to talk and swallow.

The Veteran has been awarded a TDIU rating from August 17, 2009 (when the rating assigned for right CTS was increased to 30 percent), when schedular criteria for a TDIU rating were first met. 

Prior to August 17, 2009, the Veteran's service-connected disabilities included:  right shoulder disability, rated 30 percent; left shoulder disability, rated 20 percent; right ankle sprain, rated 10 percent; and right CTS, rated 0 percent.  The combined rating (as noted above was 50 percent).  Given the nature and severity of the shoulder and ankle disabilities, it may reasonably be conceded that by virtue of his service connected disabilities he was precluded from engaging in the more strenuous types of employment (that required prolonged standing or walking, or required full, or not significantly limited, use of the upper extremities).  What remains for consideration therefore is whether prior to August 17, 2009, by virtue of his service-connected disabilities, the Veteran was also precluded from participating in sedentary forms of employment or forms of employment that involve a mix of sedentary work and some standing or walking.  A November 2008 VA treatment record notes that the Veteran attempted to go back to work after bypass surgery and was able to work 4 hours per day before he became fatigued.  An April 2009 VA treatment record notes that the Veteran reported he was on leave without pay from work.  The April 2009 VA examiner found the Veteran's shoulder disabilities impeded overhead movement, and that his ankle disability impacted his ability to lift and carry objects, but also found that typing was possible, with breaks.  Such capability is consistent with much clerical work (consistent with the Veteran's high school education).  There is nothing in the record to indicate that he could not engage in tasks such as typing or filing documents.  Telephone answering and greeting customers would have been difficult during this period due to the vocal problems he experienced after bypass surgery, however, the Board notes that those difficulties were due to his non-service-connected heart issues. 

In summary, the record simply does not show or suggest that prior to August 17, 2009, the Veteran was by virtue of his service connected disabilities, rendered incapable of participating in any substantially gainful employment consistent with his education and experience.  Accordingly, referral of his claim to the Director, Compensation Service for consideration of such rating is not warranted, and a TDIU rating prior to August 17, 2009, is not warranted.


ORDER

A rating in excess of 30 percent for a right shoulder disability is denied. 

A rating in excess of 20 percent for a left shoulder disability is denied.

A rating in excess of 30 percent for right CTS is denied.

A rating in excess of 10 percent for a right ankle disability is denied.

The appeal seeking a TDIU prior to August 17, 2009, is denied




____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


